                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION


KIMBERLY QUARIO,

               Plaintiff,

v.                                                         Case No. 8:18-cv-600-T-AEP

ANDREW M. SAUL,
Commissioner of Social Security,

               Defendant.
                                            /

                                            ORDER

       This cause comes before the Court on Plaintiff’s Petition for Attorney Fees (Doc. 23).

By the motion, Plaintiff seeks attorney’s fees in the amount of $3,983.30 pursuant to the Equal

Access to Justice Act (“EAJA”), 28 U.S.C. § 2412. On August 28, 2019, this Court entered an

Order reversing and remanding the case to the Commissioner for further administrative

proceedings (Doc. 21). The Clerk entered judgment in favor of Plaintiff thereafter (Doc. 22).

Accordingly, as the prevailing party, Plaintiff now requests an award of fees pursuant to the

EAJA. See 28 U.S.C. § 2412(d)(1)(A); cf. Shalala v. Schaefer, 509 U.S. 292, 300-02 (1993)

(concluding that a party who wins a sentence-four remand order under 42 U.S.C. § 405(g) is a

prevailing party).

       The Commissioner does not oppose the requested relief. After issuance of an order

awarding EAJA fees, however, the United States Department of the Treasury will determine

whether Plaintiff owes a debt to the government. If Plaintiff has no discernable federal debt,

the government will accept Plaintiff’s assignment of EAJA fees and pay the fees directly to

Plaintiff’s counsel. For the reasons set out in Plaintiff’s motion, therefore, it is hereby
       ORDERED:

       1. Plaintiff’s Petition for Attorney Fees (Doc. 23) is GRANTED.

       2. Plaintiff is awarded fees in the amount of $3,983.30. Unless the Department of

Treasury determines that Plaintiff owes a federal debt, the government must pay the fees to

Plaintiff’s counsel in accordance with Plaintiff’s assignment of fees.

       DONE AND ORDERED in Tampa, Florida, on this 27th day of November, 2019.




cc:    Counsel of Record




                                               2
